

L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
2008 LONG TERM PERFORMANCE PLAN
RESTRICTED STOCK AGREEMENT
(Version 0001)






This Restricted Stock Agreement (this “Agreement”), effective as of the Grant
Date (as defined below), is between L3 Technologies, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below).


1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:


(a)    “Award Letter” shall mean the letter to the Participant attached hereto
as Exhibit A.    


(b)    “CIC Plan” shall mean the Corporation’s Amended and Restated Change in
Control Severance Plan.


(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(d)    “Fair Market Value” shall have the meaning assigned to such term under
the Plan.


(e)    “Good Reason” shall have the meaning assigned to such term under the CIC
Plan.


(f)    “Grant Date” shall mean the “Grant Date” listed in the Award Letter.


(g)    “Participant” shall mean the “Participant” listed in the Award Letter.


(h)    “Restricted Shares” shall mean that number of Restricted Shares listed in
the Award Letter as “Awards Granted.”


(i)    “Section 409A Change in Control Event” shall mean a change in ownership
or effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, within the meaning of Section
409A(a)(2)(A)(v) of the Code.


(j)    “Shares” shall mean a number of shares of the Corporation’s Common Stock,
par value $0.01 per share, equal to the number of Restricted Shares.


2.    Grant of Restricted Shares. The Corporation hereby grants the Restricted
Shares to the Participant, each of which remains subject to vesting and transfer
restrictions until the expiration or termination of the Restricted Period (as
defined below), subject to the terms, conditions and restrictions set forth in
the L3 Technologies, Inc. Amended and Restated 2008 Long Term Performance Plan
(the “Plan”) and this Agreement.


052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------






3.    Legend for Restrictions. The Restricted Shares shall be registered on the
Corporation’s books and records in the Participant’s name as of the Grant Date.
The Corporation may issue stock certificates or evidence the Participant’s
interest by using a book entry account in accordance with Section 27. Physical
possession or custody of any stock certificates that are issued may be retained
by the Corporation until such time as the Restricted Shares are vested in
accordance with this Agreement. The Corporation reserves the right to place a
legend on such stock certificate(s) restricting the transferability of such
certificates and referring to the terms and conditions (including forfeiture) of
this Agreement and the Plan.


4.    Restricted Period. Except as otherwise provided in Sections 6 and 7
hereof, the “Restricted Period” shall mean the period beginning on the Grant
Date and expiring on the third anniversary of the Grant Date. Upon the
expiration or termination of the Restricted Period, the restrictions applicable
to the Shares shall be released in accordance with Section 13.


5.    Nonalienation of Benefits. No Participant or beneficiary shall have the
power or right to transfer, anticipate, or otherwise encumber the Participant’s
interest under this Agreement. The provisions of this Agreement shall inure to
the benefit of the Participant and the Participant’s beneficiaries, heirs,
executors, administrators or successors in interest.


6.    Termination of Employment Following Change in Control During Restricted
Period. Upon the occurrence of the Participant’s termination of employment
without Cause or termination for Good Reason occurring within two years
following a “change in control” that constitutes a Section 409A Change in
Control Event, the Restricted Period shall automatically terminate and the
restrictions applicable to the Shares shall be released in accordance with
Section 13. In the event of the Participant’s termination of employment without
Cause or termination for Good Reason occurring within two years following a
“change in control” that does not constitute a Section 409 Change in Control
Event, the Restricted Period shall not be immediately affected, but shall
subsequently terminate (and the restrictions applicable to the Shares shall
thereafter be released in accordance with Section 13) upon the earliest to occur
of: (a) a Section 409A Change in Control Event, (b) the Participant’s death, (c)
the Participant’s “disability” (as defined in Section 7(c) hereof) or (d) the
third anniversary of the Grant Date. For purposes of this Agreement, a “change
in control” means:


(a)    The acquisition by any person or group (including a group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the
Corporation or any of its subsidiaries, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a majority of the
combined voting power of the Corporation’s then outstanding voting securities,
other than by any employee benefit plan maintained by the Corporation;


(b)    The sale of all or substantially all the assets of the Corporation and
its subsidiaries taken as a whole;


(c)    The consummation of a merger, combination, consolidation,
recapitalization or other reorganization of the Corporation with one or more
other entities that are not subsidiaries if, as a result of the consummation of
the merger, combination, consolidation, recapitalization or other
reorganization, less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be
beneficially owned in the aggregate by the stockholders of the Corporation
immediately prior to the event; or




2
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




(d)    The election, including the filling of vacancies, during any period of 24
months or less, of 50% or more of the members of the Board of Directors, without
the approval of Continuing Directors, as constituted at the beginning of such
period. "Continuing Directors" shall mean any director of the Corporation who
either (i) is a member of the Board of Directors on the Grant Date, or (ii) is
nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.


7.    Termination of Employment or Disability During Restricted Period.
    
(a)    In the event that the Participant’s employment with the Corporation and
its subsidiaries is terminated (other than by reason of death, “retirement” or
“disability,” as defined below) prior to the expiration or termination of the
Restricted Period and other than as described in Section 6, the Participant
shall forfeit the Restricted Shares and all of the Participant’s rights
hereunder shall cease (unless otherwise provided for by the Committee in
accordance with the Plan). The Participant’s rights to the Restricted Shares
shall not be affected by any change in the nature of the Participant’s
employment so long as the Participant continues to be an employee of the
Corporation or any of its subsidiaries.


(b)    In the event the Participant terminates employment with the Corporation
and its subsidiaries because of “retirement” prior to the expiration or
termination of the Restricted Period (as defined in Section 4), the Restricted
Period shall not be affected and shall expire with the passage of time in
accordance with Section 4, except that (i) in the event that the Participant
dies following retirement but prior to the expiration of the Restricted Period
or (ii) in the event that such retirement occurs within two years following a
Section 409A Change in Control Event, the Restricted Period shall automatically
terminate and the Shares shall thereafter be released from restrictions in
accordance with Section 13. For purposes of this Agreement, retirement means the
Participant (A) terminates employment with the Corporation and its subsidiaries
other than for Cause (and is not subject to termination for Cause at the time of
such termination) more than one year after the Grant Date, (B) is available for
consultation with the Corporation or its subsidiaries at the reasonable request
of the Corporation or its subsidiaries and (C) terminates employment either (i)
on or after attaining age 60 and completing at least five years of service in
the aggregate with the Corporation and its subsidiaries (which service must be
continuous through the date of termination except for a single break in service
that does not exceed one year in length), or (ii) on or after attaining age 65.
For purposes of this Agreement, “Cause” means the Participant’s (1) intentional
failure to perform reasonably assigned duties, (2) dishonesty or willful
misconduct in the performance of duties, (3) engaging in a transaction in
connection with the performance of duties to the Corporation or its subsidiaries
which transaction is adverse to the interests of the Corporation and is engaged
in for personal profit or (4) willful violation of any law, rule or regulation
in connection with the performance of duties (other than traffic violations or
similar offenses). For purposes of the “Cause” definition, an act, or failure to
act, on the Participant’s part shall be deemed “willful” if done, or omitted to
be done, by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Corporation.


(c)    Upon Participant’s death or “disability” (as defined below), the
Restricted Period shall automatically terminate and the Shares shall thereafter
be released from restrictions in accordance with Section 13. For purposes of
this Agreement, disability means the Participant, (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12


3
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant's
employer.


(d)    Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement (or whether, and the date upon which, the Participant has
suffered a disability under Section 7(c)) shall be determined by the Committee
or (with respect to any employee other than an “Executive Officer” as defined
under the Plan) its designee (who, at the date of this Agreement, shall be the
Corporation’s Vice President of Human Resources), whose good faith determination
shall be final, binding and conclusive; provided, that such designee may not
make any such determination with respect to his or her own employment.


8.    Dividends. If the Corporation pays a cash dividend on its common stock,
the dividends that would otherwise be payable in respect of the Restricted
Shares shall be held back and credited to a Dividend Account (as defined below)
as of the record date for the dividend. The Corporation shall cause an account
(the “Dividend Account”) to be established and maintained as part of the records
of the Corporation to evidence the aggregate cash dividends accrued by the
Participant from time to time under this Section. No interest shall accrue on
any amounts reflected in the Dividend Account. The Participant’s interest in the
amounts reflected in the Dividend Account shall be that of a general, unsecured
creditor of the Corporation. Subject to, and as promptly as practicable
following, the release of restrictions applicable to the Shares pursuant to
Section 13 hereunder, the Corporation shall pay an amount in cash (without
interest and subject to applicable withholding taxes) to the Participant (or his
or her beneficiaries, heirs, executors, administrators or successors in
interest) equal to the aggregate cash dividends accrued in the Participant’s
Dividend Account and the Participant’s Dividend Account shall be eliminated at
that time. In the event that the Participant forfeits his or her rights to the
Restricted Shares, the Participant also shall be deemed to have forfeited his or
her rights to any cash dividends accrued in the Participant’s Dividend Account
and the Participant’s Dividend Account shall be eliminated at that time.


9.    No Right to Continued Employment. Nothing in this Agreement or the Plan
shall be interpreted or construed to confer upon the Participant any right to
continue employment by the Corporation or any of its subsidiaries, nor shall
this Agreement or the Plan interfere in any way with the right of the
Corporation or any of its subsidiaries to terminate the Participant’s employment
at any time for any reason whatsoever, whether or not with cause.


10.    Rights as a Stockholder. The Participant shall have the rights of a
stockholder of the Corporation with respect to the Restricted Shares from and
after the Grant Date, subject to restrictions set forth herein during the
Restricted Period with respect to transfer and forfeiture restrictions and the
restrictions applicable to dividends pursuant to Section 8.


11.    Adjustments Upon Change in Capitalization. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or similar capital adjustment, as a result of which shares
of any class shall be issued in respect of outstanding shares of the
Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the Restricted Shares shall be adjusted to reflect
such event so as to preserve (without enlarging) the value of the award
hereunder, with the manner of such adjustment to be determined by the Committee
in its sole discretion. This paragraph shall also apply with respect to any
extraordinary dividend or other extraordinary distribution in respect of the
Corporation’s Common Stock (whether in the form of cash or other property).




4
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




12.    General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to release the transfer
restrictions applicable to the Shares as contemplated by this Agreement unless
and until such release shall comply with all relevant provisions of law and the
requirements of any stock exchange on which the Corporation's shares are listed
for trading.


13.    Release of Restrictions. Upon the expiration or termination of the
Restricted Period and payment by the Participant of any applicable taxes
pursuant to Section 14 of this Agreement, the Corporation shall, as soon as
reasonably practicable (and in any event within 75 days of the termination or
expiration of the Restricted Period), but subject to any delay necessary to
comply with Section 12 hereof, release the Shares from all transfer and
forfeiture restrictions. The Corporation shall not be required to release any
fractional Shares, but shall pay, in lieu thereof, the Fair Market Value of such
fractional Shares as of the date the remaining Shares are deemed released from
restriction. The Corporation shall pay any costs incurred in connection with
releasing the Shares. Notwithstanding the provisions of this Section, in the
event of the death of the Participant prior to the release of the restrictions
applicable to the Shares under this Section 13, the release of restrictions and
any payment in lieu of fractional Shares shall be made to the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest as the
case may be. Upon release of restrictions in accordance with this Section 13,
any legend previously affixed to the Shares reflecting the restrictions
applicable under this Agreement shall be removed.


14.    Section 83(b) Election; Tax Withholding. The Participant hereby commits
to file a timely election under Section 83(b) of the Code with respect to the
grant of Restricted Shares under this Agreement. Accordingly, the Corporation
will satisfy the applicable Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) resulting from such Code Section
83(b) election with respect to the Restricted Shares by reduction in the number
of Shares otherwise issuable to the Participant pursuant to this Agreement. The
value of any Shares delivered or withheld as payment in respect of withholding
tax requirements shall be determined by reference to the Fair Market Value of
such Shares as of the date of such deemed withholding or delivery. In the event
that Withholding Taxes are satisfied by withholding a portion of the Shares
otherwise issuable or deliverable to the Participant pursuant to this Agreement,
the Corporation shall withhold Shares based on the Participant’s actual
estimated marginal applicable tax rate as determined by the Corporation (but in
no event at a rate in excess of the maximum statutory withholding rate(s) in
such Participant’s relevant tax jurisdictions).


15.    Subsidiary. As used herein, the term “subsidiary” shall mean, as to any
person, any corporation, association, partnership, joint venture or other
business entity of which 50% or more of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled (directly or indirectly) by that entity, or by one or more of the
Subsidiaries of that entity, or by a combination thereof.


16.    Plan Governs. The Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by its terms, all of which are incorporated
herein by reference. The Plan shall govern in the event of any conflict between
this Agreement and the Plan.


17.    Modification of Agreement. This Agreement may be not be modified,
amended, suspended or terminated, and any terms or conditions may not be waived,
without the approval of the Committee. The Committee reserves the right to amend
or modify this Agreement at any time without prior notice to any Participant or
other interested party; provided, that except as expressly provided hereunder,
any such amendment or modification may not adversely affect in any material
respect the Participant’s rights or benefits hereunder except for such
amendments or modifications as are required by law.


5
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------






18.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


19.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
giving effect to the conflicts of laws principles thereof. If the Participant
has received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.


20.    Successors in Interest.     This Agreement shall inure to the benefit of
and be binding upon any successor to the Corporation. This Agreement shall inure
to the benefit of the Participant or the Participant’s legal representatives.
All obligations imposed upon the Participant and all rights granted to the
Corporation under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.


21.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Restricted
Shares. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.


22.    Resolution of Disputes.     Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.


23.    Data Privacy Consent. As a condition of the grant of the Restricted
Shares, the Participant hereby consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
Restricted Shares or other equity awards or other entitlements to shares of
common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may


6
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




elect to deposit any shares of common stock acquired under the Plan. The
Participant may, at any time, view such Data or require any necessary amendments
to it.


24.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Restricted Shares
contemplated hereunder, the Participant expressly acknowledges that (a) the Plan
is discretionary in nature and may be suspended or terminated by the Corporation
at any time; (b) the grant of Restricted Shares is a one-time benefit that does
not create any contractual or other right to receive future grants of Restricted
Shares, or benefits in lieu of Restricted Shares; (c) all determinations with
respect to future grants of Restricted Shares, if any, including the grant date,
the number of Shares granted and the restricted period, will be at the sole
discretion of the Corporation; (d) the Participant’s participation in the Plan
is voluntary; (e) the value of the Restricted Shares is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of Restricted Shares are not part of
normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, and the Participant waives any claim on such basis; and (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
Restricted Share proceeds in consequence of the termination of the Participant’s
employment for any reason whatsoever and whether or not in breach of contract.


25.    Award Administrator. The Corporation may from time to time to designate a
third party (an “Award Administrator”) to assist the Corporation in the
implementation, administration and management of the Plan and any Restricted
Shares granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Restricted Stock Agreements by Participants.


26.    Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.


27.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Corporation may elect to issue or deliver such Shares in book entry
form in lieu of certificates.




7
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




28.    Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant. In the event the Corporation has designated an
Award Administrator, the acceptance (including through electronic means) of the
Restricted Shares contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.
 


                    
 
By: L3 TECHNOLOGIES, INC._______
 
davidson-image.jpg [davidson-image.jpg]
————————————————————
Ann D. Davidson______________________
Senior Vice President, General Counsel and_
Corporate Secretary__________________







Acknowledged and Agreed
as of the date first written above:




Participant ES
______________________________
Participant Signature


8
052054-0169-11254-Active.28298657.4

--------------------------------------------------------------------------------




Exhibit A




L3 Technologies, Inc.
Restricted Stock Award Notification Letter






Participant: Participant Name


Grant Date: Grant Date


Awards Granted: # Shares Restricted Shares    






9
052054-0169-11254-Active.28298657.4